            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SARAH KING,

                     Plaintiff,                       Case No.: _________________

         -against-                                    COMPLAINT

 TENGASCO, INC., PETER E. SALAS,                      DEMAND FOR JURY TRIAL
 MATTHEW K. BEHRENT, RICHARD
 THON, and MICHAEL J. RUGEN,

                     Defendants.


       Plaintiff, Sarah King (“Plaintiff”), by her undersigned attorneys, alleges upon personal

knowledge with respect to herself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Tengasco, Inc. (“TGC” or the

“Company”), TGC Chief Executive Officer (“CEO”) Michael J. Rugen (“Rugen”), and the

members of TGC’s board of directors (collectively referred to as the “Board” and with Rugen, the

“Individual Defendants” and, all together with TGC, the “Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§

78n(a) and 78t(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection with the proposed

merger between TGC and Riley Exploration – Permian, LLC (“REP”) (the “Proposed Merger”).

Plaintiff also asserts a claim against the Individual Defendants for breaching their fiduciary duty

of candor/disclosure under state law.

       2.        On October 21, 2020, TGC and REP entered into an Agreement and Plan of

Merger (the “Merger Agreement”), pursuant to which each common unit of REP issued and




                                                  1
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 2 of 19




outstanding immediately prior to the effective time of the Proposed Merger will be converted into

the right to receive: (a) 97.796467 shares of TGC common stock and (b) any dividends or other

distributions to which the holder of REP units becomes entitled to upon the surrender of such REP

units in accordance with the Merger Agreement (the “Merger Consideration”). Based on the

number of REP units and shares of TGC common stock outstanding as of October 20, 2020, TGC

will issue approximately 203 million shares of TGC common stock to REP members representing

total aggregate consideration of approximately $197 million. Upon completion of the Proposed

Merger, former REP members will collectively own approximately 95% and former TGC

stockholders will own approximately 5% of the outstanding shares of common stock of the post-

merger Combined Company. The Combined Company will be renamed Riley Exploration

Permian, Inc. and its stock will continue to trade on the New York Stock Exchange under the ticker

symbol “REPX.”

       3.       On November 12, 2020, in order to solicit TGC shareholders to vote in favor of

the Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

proxy statement/prospectus on Form S-4 (the “Proxy”) with the SEC, in violation of Sections 14(a)

and 20(a) of the Exchange Act and in breach of the Individual Defendants’ duty of disclosure.

       4.       In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for TGC, REP, and the pro forma combined

company; (ii) the valuation analyses performed by TGC’s financial advisor, Roth Capital Partners,

LLC (“Roth”), in support of its fairness opinion; and (iii) the sales process leading up to the

Proposed Merger.

       5.       The special meeting of TGC shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been




                                                2
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 3 of 19




omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can make an

informed decision on the Proposed Merger and properly exercise her corporate suffrage rights.

       6.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breach of the duty

of candor/disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to consummate

the Proposed Merger until the material information discussed herein is disclosed to TGC’s

shareholders sufficiently in advance of the Shareholder Vote or, in the event the Proposed Merger

is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act and breach of the duty of candor/disclosure.

                                 JURISDICTION AND VENUE

       7.         This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.        The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       9.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum




                                                  3
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 4 of 19




contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. At 1316.

       10.         Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, TGC’s common stock trades on New York Stock Exchange, which is headquartered in

this District rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                            PARTIES

       11.      Plaintiff is, and at all relevant times has been, a shareholder of TGC.

       12.      Defendant TGC is an oil and gas company incorporated under the laws of the State

of Delaware that explores for, develops, and produces domestic oil and natural gas reserves

focused in the State of Kansas. TGC’s common stock trades on the NYSE under the ticker symbol

“TGC”.

       13.     Individual Defendant Peter E. Salas is, and has been at all relevant times, the

Chairman of the TGC Board of Directors.

       14.     Individual Defendant Matthew K. Behrent is, and has been at all relevant times, a

director of TGC.

       15.     Individual Defendant Richard Thon is, and has been at all relevant times, a director

of TGC.

       16.     Individual Defendant Michael J. Rugen is, and has been at all relevant times, Chief

Financial Officer and Chief Executive Officer of TGC.

       17.     The Individual Defendants referred to in ¶¶ 13-16 are collectively referred to herein

as the “Individual Defendants” and with TGC they are referred to herein as the “Defendants.”




                                                 4
              Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 5 of 19




                               SUBSTANTIVE ALLEGATIONS

       I.         Background and the Proposed Merger

       18.        TGC, is engaged in the business of exploration for and production of oil and

natural gas. The Company's area of oil exploration and production is in Kansas. The Company's

subsidiary, Manufactured Methane Corporation (MMC) operates treatment and delivery facilities

in Church Hill, Tennessee, for the extraction of methane gas from a landfill for eventual sale as

natural gas and for the generation of electricity. The principal markets for the Company's crude oil

are local refining companies. The Company holds a working interest in over 210 gross wells. The

Company's operated properties in Kansas are located in central Kansas and include approximately

180 producing oil wells, approximately 30 shut-in wells and approximately 40 active disposal

wells (the Kansas Properties). The Company maintains a working interest in most of its wells and

undrilled acreage in Kansas. The terms for most of the Company's leases in Kansas range from 3

to 5 years.

       19.       REP is a private equity backed company focused on developing conventional oil

and natural gas properties in the Northwest Shelf of the Permian Basin. REP was formed with the

goal of building a premier Permian Basin pure-play acquisition, exploration, and development

company, focusing on oil-rich, geologically driven sweet spots within legacy oilfields that are

conducive to newer drilling and completion techniques. REP’s acreage is primarily located on

large contiguous blocks in Yoakum County, Texas and Lea, Roosevelt and Chaves Counties in

New Mexico; and the offset legacy assets are located in the Permian Basin San Andres fields,

which include the Wasson and Brahaney Fields.

       20.       On October 21, 2020, TGC and REP issued a joint press release announcing the

Proposed Merger, which states in relevant part:




                                                  5
   Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 6 of 19




    TENGASCO, INC. AND RILEY EXPLORATION-PERMIAN, LLC
              ANNOUNCE MERGER AGREEMENT

GREENWOOD VILLAGE, Colorado and OKLAHOMA CITY, Oklahoma,
October 21, 2020—Tengasco Inc. (NYSE American: TGC) (“Tengasco”) and
Riley Exploration – Permian, LLC (“Riley”) announced today that they have
entered into a definitive merger agreement in an all-stock transaction. Under the
terms of the merger agreement, Tengasco will issue approximately 203 million
shares of Tengasco common stock to Riley members at the closing of the
transaction. Following the closing of the transaction, the current members of Riley
will own 95% of Tengasco and the current Tengasco stockholders will own the
remaining 5%. In addition, Riley will become a wholly owned subsidiary of
Tengasco.

Riley is a private equity backed company focused on developing conventional oil
and natural gas properties in the Northwest Shelf of the Permian Basin. Riley was
formed with the goal of building a premier Permian Basin pure-play acquisition,
exploration, and development company, focusing on oil-rich, geologically driven
sweet spots within legacy oilfields that are conducive to newer drilling and
completion techniques. Riley’s acreage is primarily located on large contiguous
blocks in Yoakum County, Texas and Lea, Roosevelt and Chaves Counties in New
Mexico; and the offset legacy assets are located in the Permian Basin San Andres
fields, which include the Wasson and Brahaney Fields.

Riley’s assets have a shallower decline profile than most unconventional reservoirs,
which provides Riley with optionality in terms of capital deployment, development
schedule, and management of organic growth. As a result, Riley has a strong
balance sheet with a low debt to trailing twelve months Adjusted EBITDAX ratio
of 1.4:1, has been able to grow production quarter over quarter, and has a record of
paying cash dividends to common unitholders for the past 6 quarters totaling $25
million to date.

Key facts related to Riley’s assets and operations include:

• Organic Growth - Long-lived oil-weighted production growth.

• Focus on Returns - Free cash flow and history of dividend payments.

• Lean Balance Sheet - Low debt profile of less than 1.4 x Debt / TTM Adjusted
EBITDAX.

• Riley’s estimated total proved, probable and possible reserves at September 30,
2019 based on a third-party reservoir engineer report were approximately 54,803,
60,580 and 8,926 MBoe, respectively.

• Nine months ended June 30, 2020 average daily production of 7,073 Net Boe/d



                                         6
   Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 7 of 19




(81% oil, 10% Natural Gas and 9% NGLs).

• Management team has a total of over 100 years of collective oil and gas
experience, including significant experience in horizontal drilling in the Northwest
Shelf of the Permian Basin.

• 44,880 net acres as of June 30, 2020.

At the consummation of the merger, the following is expected to occur:

• Tengasco will change its name to Riley Exploration Permian, Inc.

• Tengasco’s common stock will continue to trade on the NYSE American, but
under a new symbol, expected to be “REPX.”

• Current management of Riley will become the management of Tengasco with
Bobby Riley serving as CEO and Kevin Riley as President. Michael Rugen, the
interim CEO and the CFO of Tengasco will continue as CFO of Tengasco.

• The corporate office will be relocated to Riley’s current office in Oklahoma City,
OK.

• We anticipate reverse stock split in a range from 8-to-1 to 12-to-1 will be
completed following closing.

• The Board of Directors of Tengasco will consist of:

• Bobby Riley – Chairman of the Board and Chief Executive Officer
• Bryan Lawrence – Non-Employee Director
• Philip Riley – Non-Employee Director
• Michael Rugen - Director
• Unnamed Independent Director

Mr. Rugen stated, “We started a process at the beginning of the year to explore
strategic alternatives that we hoped could maximize the value of Tengasco for our
stockholders. We sought a candidate that would provide a solid asset base, proven
management, a healthy balance sheet and growth that could be accelerated based
upon market conditions. Riley not only meets these objectives but exceeds them in
that they have a history of paying a cash dividend to common unitholders that is
expected to continue, resulting in our stockholders participating in that dividend
going forward. We are confident in the future of Riley and look forward to closing
this merger as quickly as possible.”

Bobby Riley further stated, “Riley is positioned to be one of a new breed of E&P
companies that offers a mix of assets that provides for strong capital efficiency and
optionality for our stakeholders. We believe we will not only maintain our



                                          7
             Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 8 of 19




       conservative balance sheet, but will improve it over the next year, while
       maintaining or possibly even increasing our cash dividend over the same period.
       With our strong hedge position, we are confident heading into the future, and
       anticipate continued growth, that can be accelerated based upon prevailing market
       conditions. We believe that providing our stockholders with stockholder friendly
       policies, along with conservative fiscal management and growth options constitutes
       the new breed of energy company that the market has been waiting for.”.

       II.       The Proxy Omits Material Information

       21.       On November 12, 2020, Defendants filed the materially incomplete and

misleading Proxy with the SEC. The Individual Defendants had a duty to carefully review the

Proxy before it was filed with the SEC and disseminated to TGC’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for TGC’s shareholders to make an informed

decision in connection with the Proposed Merger.

       A.        The Misleadingly Incomplete Financial Projections

       22.       First, the Proxy entirely omits any of the financial projections for TGC, REP, or

the pro forma combined company (the “Omitted Projections”). In connection with rendering the

fairness opinion and performing its related financial analyses, Roth was provided non-public

business information and financial projections for each of TGC and REP prepared by their

respective company managements. Proxy at 89, 93. Moreover, the Proxy specifically states that

the Board chose to engage with REP based upon the company’s growth profile and financial

outlook (Proxy at 83); and in listing the reasons the Board supported the Proposed Merger, the

Proxy states that the TGC Board made their determination based upon these projections. Proxy at

87. Finally, page 228 of the Proxy states that the pro forma condensed consolidated and combined

statements of operations described directly below specifically exclude projected synergies

expected to be achieved as a result of the Proposed Merger, and that such projected synergies are




                                                8
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 9 of 19




described in the sections entitled “Opinion of Roth Capital Partners, LLC to the TGC Board of

Directors” beginning on page 88. However, the Proxy omits the description of the projected

synergies or pro forma projections containing the projected synergies.

       23.      Furthermore, Roth utilized the Omitted Projections in their valuation analyses to

support their fairness opinion. Indeed, the Omitted Projections served as the foundation for their

Net Asset Value Analysis. The failure to disclose the Omitted Projections renders the summary of

the analyses provided in the Proxy misleading.

       24.      The Omitted Projections served as a primary reason for the Board to approve the

Proposed Merger and for Roth to find the Merger Consideration “fair” to TGC shareholders. The

Omitted Projections are plainly material and speak squarely to the question that the Company’s

shareholders must answer in determining whether to vote in favor of the Proposed Merger: is a

smaller stake in the combined company more or less valuable than a full stake in the standalone

company? Without the Omitted Projections, Defendants present the Company’s shareholders with

only a fraction of the equation, rendering them unable to answer this question and assess the

fairness of the Proposed Merger. Moreover, given that REP is a private company, there is no public

financial information for the company or public valuation that TGC shareholders could rely upon.

Thus, the omitted financial projections are plainly material to shareholders and must be disclosed.

       25.      Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses valuation information,

such information must be complete and accurate. The question here is not the duty to speak, but

liability for not having spoken enough. With regard to future events, uncertain figures, and other

so-called soft information, a company may choose silence or speech elaborated by the factual basis




                                                 9
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 10 of 19




as then known—but it may not choose half-truths. Accordingly, Defendants have disclosed some

of the valuation information relied upon by Roth and the Board but have failed to disclose the

Omitted Projections. These omissions render the summary of each entity’s value and financial

picture in the Proxy misleadingly incomplete.

       B.       The Misleadingly Incomplete Summary of Roth’s Valuation Analyses

       26.      The Proxy describes Roth’s fairness opinion and the various valuation analyses

performed in support of their opinion. Defendants concede the materiality of this information by

including Roth’s fairness opinion and its valuation analyses among the “material” factors

considered in recommending the Proposed Merger. Proxy at 86; see also Proxy at 90 (“The

following is a summary of the material financial analyses delivered by Roth to the TGC board of

directors in connection with rendering the opinion described above.”). However, the summary of

Roth’s fairness opinion and analyses provided in the Proxy fails to include key inputs and

assumptions underlying the analyses. Without this information, as described below, TGC

shareholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Roth’s fairness opinion in determining whether to vote in favor of the

Proposed Merger. See Proxy at 89 (“Accordingly, Roth believes that its analyses must be

considered as a whole and that selecting portions of its analyses and the factors considered by it,

without considering all of the factors and analyses, would create a misleading view of the processes

underlying Roth’s opinion.”). This omitted information, if disclosed, would significantly alter the

total mix of information available to TGC’s shareholders.

       27.      In summarizing the Comparable Company Analysis, for each of TGC and REP,

and the Comparable Transaction Analysis the Proxy fails to disclose the individual multiple of

each company and transaction utilized in the analyses. A fair summary of a comparable companies




                                                10
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 11 of 19




or transactions analysis requires the disclosure of the individual multiple for each company or

transaction used in the analysis. Merely providing a range of the multiples that a banker calculated

without further information is insufficient, as shareholders are unable to assess whether the banker

applied appropriate multiples, or, instead, applied unreasonably low multiples in order to present

the Merger Consideration in the most favorable light. Accordingly, the omission of this material

information renders the summary of these analyses provided in the Proxy misleadingly incomplete.

       28.      In summarizing the Net Asset Value Analysis prepared by Roth for REP, the

Proxy fails to disclose the following key information: (i) the cash flows used in the analysis; (ii)

the undeveloped acreage value; (iii) net working capital; (iv) net current asset retirement

obligations; (v) total debt outstanding; and (vi) the inputs and assumptions underlying the selected

discount rates (including WACC/CAPM components).

       29.      These key inputs are material to TGC shareholders, and their omission renders

the summary of the Net Asset Value Analysis incomplete and misleading. Professor Davidoff, in

an article regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, explained that when bankers perform these types of valuation analyses—

including the substantially related discounted cash flow analysis—they take management’s

forecasts and make several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate …” Id. As he further explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight



                                                 11
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 12 of 19




       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78.

       30.         Without the above-omitted information, particularly the cash flows, the TGC

shareholders are misled as to the reasonableness or reliability of Roth’s analysis, and unable to

properly assess the fairness of the Proposed Merger. As such, these material omissions render

the summary of the Net Asset Value Analysis included in the Proxy misleadingly incomplete.

       C.          The Misleadingly Incomplete Summary of the Background of the Merger

       31.         The Proxy contains a misleadingly incomplete summary of the events leading up

to the Proposed Merger that omits material facts. Once a company travels down the road of partial

disclosure of the history leading up to a merger, they had an obligation to provide shareholders

with an accurate, full, and fair characterization of those historic events. Even a non-material fact

can trigger an obligation to disclose additional, otherwise non-material facts in order to prevent

the initial disclosure from materially misleading the stockholders.

       32.        First, the Proxy states that Individual Defendant Rugen will become the Chief

Financial Officer of the Combined Company and a director of the Combined Company and lists

this fact as a “material” factor in recommending that shareholders vote in favor of the Proposed

Merger. Yet, the Proxy fails to disclose the timing and nature of the negotiations leading to this

determination. Such information is important to shareholders because negotiating for continued

employment and Board seats is a conflict of interest that could cause the Individual Defendants to

value their own continued involvement in the Company over the value offered to shareholders.

Accordingly, the omission and/or partial disclosure of this information renders the summary




                                                 12
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 13 of 19




provided in the Proxy misleadingly incomplete.

       33.       Second, the Proxy states that TGC executed 27 non-disclosure agreements during

the sales process, but fails to disclose whether such agreements contained a standstill and/or

“don’t ask don’t waive” (“DADW”) provision, including whether those provisions had fallen

away upon the execution of the Merger Agreement or were still in effect. On page 115, however,

the Proxy states that TGC shall not “amend or grant any waiver or release under any standstill or

similar agreement,” indicating that such provisions might be in effect.

       34.       The express communication of the existence of these provisions is material to

TGC shareholders, as it bears directly on the ability of parties that expressed interest in acquiring

the Company to offer them a better deal. The failure to plainly disclose the existence of DADW

provisions creates the false impression that any of the parties who signed non-disclosure

agreements could have made a superior proposal. However, if those non-disclosure agreements

contained DADW provisions, then those parties could only make a superior proposal by

breaching the agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly. Thus, the omission of this material information renders

the description of the non-disclosure agreements the Company entered into in the Background of

the Merger section of the Proxy misleading. Any reasonable shareholder would deem the fact

that the most likely potential topping bidders in the marketplace may be precluded from making

a superior offer to significantly alter the total mix of information.

       35.       In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act and the Individual

Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material information

prior to the Shareholder Vote, Plaintiff will be unable to make an informed decision regarding




                                                  13
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 14 of 19




the Proposed Merger, and is thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                           COUNT I
           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          36.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          38.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.    The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

          40.    Defendants have issued the Proxy with the intention of soliciting TGC’s common

shareholders’ support for the Proposed Merger. Each of the Individual Defendants reviewed and

authorized the dissemination of the Proxy, which fails to provide critical information regarding,

amongst other things: (i) financial projections for TGC, REP, and the pro forma combined



                                                  14
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 15 of 19




company; (ii) Roth’s valuation analyses performed in support of its fairness opinion; and (iii) the

background of the Proposed Merger.

       41.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers or directors, were aware of the omitted information

but failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated in or omitted from the Proxy, but failed to obtain and disclose such information

to TGC’s shareholders, though they could have done so without extraordinary effort.

       42.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

As officers or directors of the Company and signatories to the Proxy, the Individual Defendants

undoubtedly reviewed and relied upon the omitted information identified above in connection

with their decision to approve the Proposed Merger and solicit shareholder consent; indeed, the

Proxy states that Roth reviewed and discussed their financial analyses with the Board, and further

states that the Board considered the financial analyses provided by Roth, as well as their fairness

opinion and the assumptions made and matters considered in connection therewith. Further, the

Individual Defendants were privy to and had knowledge of the financial projections and the

details surrounding the process leading up to the signing of the Merger Agreement. The

Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be misleadingly incomplete. Indeed, the Individual Defendants were required to review

Roth’s analyses in connection with their receipt of the fairness opinion, question Roth as to their




                                                 15
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 16 of 19




derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

          43.    The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in: (i) their decision to omit material information from the

Proxy; or (ii) their failure to notice the material omissions in the Proxy upon reviewing it, which

they were required to do carefully as TGC’s officers and directors.

          44.    TGC is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and/or reviewing the Proxy.

          45.    The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to make an informed decision on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of TGC’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       COUNT II
   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          46.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.    The Individual Defendants acted as controlling persons of TGC within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of TGC, and participation in and/or awareness of TGC’s operations and/or



                                                  16
          Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 17 of 19




intimate knowledge of the incomplete and misleading statements contained in the Proxy filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of TGC, including the content and dissemination of the various

statements that Plaintiff contends are materially incomplete and misleading.

       48.      Each of the Individual Defendants, as a signatory to the Proxy, was provided

with or had unlimited access to copies of the Proxy and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

       49.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of TGC, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Proxy contains the unanimous recommendation of

the Board to approve the Proposed Merger.

       50.      In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       51.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,




                                                 17
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 18 of 19




these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          53.    Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                       COUNT III
   Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure

          54.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.    By virtue of their role as directors or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          56.    As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to

Plaintiff and the Company’s other public shareholders.

          57.    The misrepresentations and omissions in the Proxy are material, and Plaintiff

will be deprived of her right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the

most critical rights he or she possesses—the right to a fully informed vote—the harm suffered is

an individual and irreparable harm.

          58.    Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable



                                                  18
            Case 1:20-cv-10343-UA Document 1 Filed 12/08/20 Page 19 of 19




injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them

from consummating the Proposed Merger, until Defendants disclose the material information

discussed above which has been omitted from the Proxy;

       B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: December 8, 2020                                MONTEVERDE & ASSOCIATES PC
                                                        /s/ Juan E. Monteverde
                                                       Juan E. Monteverde (JM-8169)
                                                       John Baylet (JB-6725)
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel: (212) 971-1341
                                                       Fax: (212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com
                                                               jbaylet@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                                  19
